Citation Nr: 0620537	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  03-21 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for a bilateral eye disability as a result 
of treatment received from a Department of Veterans Affairs 
medical facility in October 1993.


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from March 1951 to March 1954.

This appeal is from September 2002 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran requested a hearing before a Decision Review 
Officer at the San Juan RO prior to transfer of the case to 
the Board of Veterans' Appeals (Board).  The AMC received the 
veteran's request on August 27, 2005, while the claim was 
under AMC jurisdiction on remand from the Board.

"The veteran is entitled to a hearing at any time on any 
issue involved in a claim within the purview of part 3 of 
[chapter 1 of title 38, Code of Federal Regulations]," 
subject to limitations that do not apply in this case, 
because the claim was under the jurisdiction of the agency of 
original jurisdiction when it received his request.  
38 C.F.R. § 3.103(d), 20.1304 (2005).

The veteran has requested a hearing in this claim twice 
previously.  He postponed a hearing scheduled for September 
2003 and failed to report for hearing scheduled for March 
2004.  The veteran does not lose the right to a hearing at 
the RO for failure to report without good cause  as with the 
right to a hearing before the Board.  Compare 38 C.F.R. 
§ 3.103(d) with 38 C.F.R. §§ 20.702, 20.704 (2005).  The 
agency of original jurisdiction must schedule the requested 
hearing at the RO nearest the veteran's home.  38 C.F.R. 
§ 3.103(d) (2005).

The veteran is in control of his claim.  He may repeatedly 
request, reschedule and fail to report for a hearing.  By 
doing so, he can prevent final appellate review of his claim 
indefinitely.  He is well advised to be aware of this if he 
genuinely seeks final resolution of his claim.

The February 2005 VA examination report did not follow the 
instructions in the Board's January 2005 remand.  The veteran 
has a right to performance of the Board's instructions.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).

The remand asked whether the veteran has any additional 
disability due to VA treatment.  The question must be 
answered directly.  The examiner did not state any answer in 
terms of the degree of likelihood, as requested.

The examiner opined that VA treatment did not cause dry eyes.  
That leaves the question of whether the treatment caused any 
of the other six diagnoses reported.  The examiner identified 
certain diagnoses as causes of the veteran's loss of vision, 
but that begs the question of whether the VA treatment caused 
any of those diagnoses.

The remand asked whether there is a relationship between the 
VA treatment and chronic conjunctivitis diagnosed in April 
2002 VA outpatient treatment.  The February 2005 examiner did 
not diagnose chronic conjunctivitis.  It is not discernible 
from the report whether the examiner inadvertently omitted 
that diagnosis, or the veteran did not have chronic 
conjunctivitis in February 2005, or the condition previously 
diagnosed as conjunctivitis is now diagnosed as one of the 
other listed conditions.

The examiner did not state his credentials, as requested.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a hearing 
before a VA Decision Review Officer at a 
location consistent with the governing 
regulation.  38 C.F.R. § 3.103(d) (2005).

2.  Return the February 2005 examination 
report to the examiner for an addendum 
report that complies with the pertinent 
part of the January 2005 remand 
instructions, as follows:

*	Make the claims folder available to 
the examiner for review before the 
examination, including the report of 
an October 2002 VA eye examination 
and the record of VA outpatient 
treatment in April 2002 by an 
optometrist.  The examiner shall 
note in the examination report 
whether he has reviewed the claims 
folder.  The examiner shall state 
whether he or she is an optometrist 
and ophthalmologist or some other 
medical professional.

As background, the Board notes that the 
applicable law provides that a veteran 
may receive compensation for additional 
disability as a result of VA treatment, 
which was proximately caused by VA's 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault, or by an event not 
reasonably foreseeable.

*	Provide an opinion as to whether the 
veteran has additional disability 
due to receiving incorrect 
medication in October 1993, and if 
he has such additional disability, 
identify and state whether it is the 
result of carelessness, negligence, 
lack of proper skill, error in 
judgment, or similar fault on the 
part of VA in furnishing care, or an 
event not reasonably foreseeable. 
Because the veteran contends that 
his symptoms include redness and 
irritation from his eyes and sticky 
discharge from his eyes, the Board 
is particularly interested in 
symptoms related to possible chronic 
conjunctivitis as noted on VA 
outpatient treatment in April 2002.

*	Use the following language, as may 
be appropriate:  "due to," "more 
likely than not due to" (likelihood 
greater than 50%), "at least as 
likely as not due to" (50%), "less 
likely than not due to" (less than 
50% likelihood), or "not due to" 
carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar fault on the part of VA in 
furnishing care, or to an event not 
reasonably foreseeable.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

The veteran is competent to report his 
experiences, such as using eye drops, and 
readily observable symptoms, such as a 
burning sensation in his eyes, irritation 
of his eyes, redness in his eyes, or 
discharge of a sticky liquid from his 
eyes; however, as a layperson, the 
veteran is not competent to provide a 
medical diagnosis or a medical nexus.

3.  Readjudicate the claims at issue.  If 
any claim remains denied, provide the 
appellant an appropriate supplemental 
statement of the case and an appropriate 
period to respond.

Thereafter, subject to current appellate procedures, return 
the case to the Board for further appellate consideration, if 
appropriate.  The appellant need take no further action until 
he is further informed.  The purpose of this REMAND is to 
afford due process.  No inference should be drawn regarding 
the final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).







_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

